       Case 1:19-cr-10080-NMG Document 1949 Filed 07/15/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA,

               v.                                  Case No. 19-CR-10080-NMG

 Amy Colburn, et al.,

          Defendants.


                     MOTION SEEKING ENTRY OF ORDER
                    REQUIRING APPEARANCE OF COUNSEL

      Defendant I-Hsin “Joey” Chen respectfully moves this Court to enter the

attached Proposed Order, requiring his counsel, Jennifer L. Keller, to appear for trial

on January 11, 2022, and continuing thereafter until the conclusion of the trial in this

matter.

      On June 15, 2021, this Court ordered that Defendants Amy Colburn, Gregory

Colburn, and I-Hsin Chen shall stand trial in the matter of United States v. Colburn

et al. Criminal Action No. 19-10080-NMG, on January 11, 2022, in the District

Court for the Federal District of Massachusetts.

      Mr. Chen’s counsel, Ms. Keller, had a prior civil trial scheduled in Superior

Court in California in and for the County of Orange. That trial was set to begin on

January 3, 2022, and expected to last at least three weeks. Counsel advised the Court

of this conflict during the June 15, 2021 conference. The Court stated this criminal

matter, which is over two years old, took precedence over a civil trial. As discussed

                                           1
       Case 1:19-cr-10080-NMG Document 1949 Filed 07/15/21 Page 2 of 3




at the conference, Mr. Chen’s counsel has prepared this proposed order requiring

Ms. Keller’s appearance for this trial so as to resolve the conflict in her trial schedule.

       WHEREFORE Mr. Chen respectfully requests that the Court entered the

attached Proposed Order.



Dated: July 15, 2021                             Respectfully submitted,

                                                 /s/ Reuben Camper Cahn
                                                 Reuben Camper Cahn (pro hac vice)
                                                 KELLER/ANDERLE LLP
                                                 18300 Von Karman Avenue, Suite 930
                                                 Irvine, California 92612
                                                 Tel. (949) 476-8700
                                                 rcahn@kelleranderle.com
                                                 Counsel for I-Hsin “Joey” Chen




                                            2
       Case 1:19-cr-10080-NMG Document 1949 Filed 07/15/21 Page 3 of 3




                          CERTIFICATE OF SERVICE

      In accordance with Local Rule 5.2(b), I, Reuben Camper Cahn, hereby certify

that on July 15, 2021 this document filed through the ECF system will be sent

electronically to the registered participants as identified in the Notice of Electronic

Filing (NEF) and paper copies will be sent to those indicated as non-registered

participants.

                                              /s/ Reuben Camper Cahn
                                              Reuben Camper Cahn




                                          3
